Case 1:20-cv-23159-AMC Document 28 Entered on FLSD Docket 03/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                        CASE NO. 20-23159-CIV-CANNON/Otazo-Reyes

  IKSA EXIM, INC., a Florida Corporation,
  and IZHAK KASHANI, an individual,

         Plaintiffs,
  v.

  LAWRENCE ALLOUCHE,
  a/k/a Larry Allouche,
  a/k/a Larry Alush, and ARIEL LLC,
  a Pennsylvania limited liability company,

        Defendants.
  _____________________________________/

                                    ORDER TO SHOW CAUSE

         THIS CAUSE is before the Court upon a sua sponte review of the record. On February

  14, 2021, the Court ordered Defendant Ariel LLC to retain counsel permitted to practice before

  the Court and notify the Court of such [ECF No. 25]. The deadline to comply with that order was

  February 25, 2021. To date, Defendant Ariel LLC has failed to retain counsel permitted to

  practice before the Court, as required by the order. Accordingly, it is

         ORDERED AND ADJUDGED that on or before March 8, 2021, Defendant Ariel LLC

  shall SHOW CAUSE IN WRITING why Defendant Ariel LLC has not retained counsel. Failure

  to do so will result in the Court instructing the Clerk of Court to enter default against Defendant

  Ariel LLC. See Compania Interamericana Export-Import, S.A., v. Compania Dominicana de

  Aviacion, 88 F.3d 948, 951-52 (11th Cir.1996) (upholding a district court’s decision to default a

  corporation for failure to obtain counsel); Tumi v. Wally’s Waterfront, Inc., No.

  205CV551FTM29SPC, 2007 WL 678013, at *2 (M.D. Fla. 2007) (finding entry of default
Case 1:20-cv-23159-AMC Document 28 Entered on FLSD Docket 03/02/2021 Page 2 of 2

                                                CASE NO. 20-23159-CIV-CANNON/Otazo-Reyes


  judgment appropriate after corporate defendant failed to obtain counsel as directed by court).

        DONE AND ORDERED in Fort Pierce, Florida, this 2nd day of March 2021.




                                                         __________________________________
                                                         AILEEN M. CANNON
                                                         UNITED STATES DISTRICT JUDGE
  cc:      counsel of record




                                                  2
